Citation Nr: 1813694	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-12 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.   Entitlement to service connection for a bilateral hearing loss disability.

2.   Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran, and his wife


ATTORNEY FOR THE BOARD

P. Stephan, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran had active service from October 1951 to October 1955, with additional periods in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Waco RO is the agency of original jurisdiction (AOJ) for this matter.  

The Veteran provided testimony before the undersigned Veterans Law Judge at a Travel Board hearing in April 2017.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.   The Veteran's current bilateral hearing loss disability began during, or was otherwise caused by, his active duty service.

2.   The Veteran's current tinnitus disability began during, or was otherwise caused by, his active duty service.


CONCLUSIONS OF LAW

1.   After resolving the benefit of doubt in the Veteran's favor, the criteria for service connection for a bilateral hearing loss disability have been met.  38 U.S.C. § 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2017).

2.   After resolving the benefit of doubt in the Veteran's favor, the criteria for service connection for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Because the Board is granting in full the benefit sought on appeal, the claim is substantiated and there are no notice or assistance requirements that need to be satisfied.  Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Analysis

Generally, to establish service connection, "the veteran must show: (1) a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between them."  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  

The primary question before the Board is whether the Veteran's in-service noise exposure caused his current bilateral hearing loss and tinnitus disabilities.  Certain chronic diseases, like sensorineural hearing loss in this claim, are subject to a presumptive service connection theory of entitlement that eliminates the medical nexus requirement.  38 U.S.C. § 1101(3); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. § 3.309(a).  This theory can be rebutted by evidence of an intervening cause of the disability.  38 U.S.C. § 1113; 38 C.F.R. § 3.307(d).  To establish a presumptive service connection for a chronic disease like sensorineural hearing loss, there must be some evidence of the same chronic disability in service, or within the presumptive period after service as established by medical or competent lay evidence.  Alternatively, the disease may be presumptively service connected if the symptoms are noted in service along with a continuity of symptoms after discharge.  Walker, 708 F.3d at 1340.  If a presumptive service connection is not established, service connection may still be granted based on other theories of entitlement.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Hearing loss constitutes a disability for VA purposes when an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  For VA purposes "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Veteran's bilateral hearing loss constitutes a disability pursuant to 38 C.F.R. § 3.385.  The results of the September 2013 VA examination are summarized in the chart below, with pure tone threshold recorded in decibels.

Hertz
500
1000
2000
3000
4000
Left
35
55
50
75
90
Right
75
80
70
65
70

The results of audiometric testing conducted at the VA examination show auditory thresholds of 40 decibels or greater in each ear.  Accordingly, the presence of a current bilateral hearing loss disability is established.  See 38 C.F.R. § 3.385.

Unlike hearing loss, a claim for service connection for tinnitus does not depend on the application of technical testing criteria.  Given the nature of tinnitus, the Veteran is competent to provide evidence that the condition is present.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  The Veteran claims he currently experiences intermittent ringing in his ears, and therefore meets the current disability requirement of his claim for service connection for tinnitus.  

None of the Veteran's active duty service treatment records contain valid audiometric data.  The only testing in-service was through invalid audiometric whisper testing.  Fagan v. Shinseki, 573 F.3d 1282, 1284 (Fed. Cir. 2009) (quoting a VA examiner's statement that, "although Mr. Fagan did not exhibit signs of hearing loss during the 'whisper' test at discharge from the military, a 'whisper' test does not provide frequency or ear specific information and therefore does not rule out, or confirm, high frequency hearing loss").  Still, this whisper test provides some evidence of hearing loss in active duty service, as the Veteran at entrance could hear 15 of 15 at entrance, and only 8 of 15 at exit.  Moreover, the United States Court of Appeals for Veterans Claims has held that the hearing loss can be service connected through evidence of post-service hearing loss related to service, even when there were no audiometric scores reported during active service or at separation from service based on a review of all the evidence of record.  

The Veteran's enlistment examination in October 1951 notes he had normal ears, but also indicates that the Veteran had scarred ear drums bilaterally.  Additionally, a medical history from October 1951 notes his left ear was partially deaf in 1948 and never fully recovered from ruptured ear drums, while his right ear was never symptomatic based on his memory at the time.  The Veteran's exit examination in October 1955 notes he had frequent abscessed ears in childhood, but had no resulting complications or sequelae, and no recurrence.  

During his active duty service, the Veteran was exposed to loud noises for years.  The Veteran had a Military Occupational Specialty (MOS) as an aircraft mechanic, and worked on aircraft engines for four years in active duty service, with two years in the Korean combat theatre.  According to the Veteran's testimony at the Board hearing, he was regularly exposed to excessive noise from machine shop power tools and was not given proper hearing protection, nor regularly tested until he was in the Air Force Reserves. During his time in the Air Force Reserves, the Veteran was exposed to aircraft and helicopter noise as a helicopter mechanic.  In addition, for 20 years after the Air Force Reserves, the Veteran was exposed to noise in a machine shop.  Lay evidence alone can establish in-service element of service connection if it is consistent with the circumstances, conditions, or hardships of such service, even if there is no official record.  Clyburn v. West, 12 Vet. App. 296, 303 (1999); 38 C.F.R. § 3.304(d); VAOPGCPREC 12-99 (October 18, 1999).  The Board finds the Veteran's statements credible and consistent with his MOS, and in-service injury for bilateral hearing loss and tinnitus is established.  

The records from the Veteran's Air Force Reserve service show the Veteran had measurable hearing loss within the presumptive period.  The Veteran underwent annual audiological examinations from 1961 to 1963 in the Air Force Reserves.  Air Force Reserve annual examinations from June 1961 and September 1962 both indicate the Veteran had VA-compensable hearing loss after conversion from the American Standards Association (ASA) units to International Standards Organization-American National Standards Institute (ISO-ANSI) units.

The Veteran's June 1961 medical examination showed converted puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Left
20
15
35
40
20
Right
30
10
25
30
30

The Veteran's September 1962 medical examination showed converted puretone thresholds, in decibels, as follows:

Hertz
500
1000
2000
3000
4000
Left
20
15
35
40
20
Right
30
10
25
30
30

However, the Veteran's subsequent intervening exposure to machine shop noise makes granting presumptive service connection difficult, and the evidence is better evaluated under a direct service connection analysis.  

The Veteran noted at the Board hearing that the symptoms of hearing loss continued and worsened during subsequent decades.  The Veteran's wife stated at the Board hearing that she first noticed hearing loss beginning in 1963.  The Veteran sought the opinion of an audiologist who recommended hearing aids in the mid-1980s, and around 1988 he began suffering from tinnitus and then complete hearing loss in his right ear.  As lay people, the Veteran and his wife are competent to report what comes to them through their senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  As to the Veteran's tinnitus, the Board finds it is reasonable to infer that the same acoustic trauma which caused the Veteran's bilateral hearing loss disability to be permanently worsened, would have also caused him to develop tinnitus.  The lay statements from the Veteran and his wife regarding these symptoms are highly credible, and are given substantial probative weight.

Based on the Veteran's testimony, and after resolving all doubt in the Veteran's favor, the Board finds evidence to support a finding of service connection for tinnitus.  However, the Veteran and his wife lack the medical training and expertise to provide a complex medical opinion as to the etiology of sensorineural hearing loss.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran underwent a VA examination in September 2013.  The examiner found the Veteran's hearing loss and tinnitus were not related to service.  The examiner based the decision on the lack of valid military hearing test data, a diagnosis of hearing loss decades after separation, and intervening civilian noise exposure.  However, the VA examiner did not adequately comment upon the results of the Veteran's audiological evaluations noted above, each of which suggests that there may have been threshold changes at some frequencies in each ear close in time to the Veteran's active service.  Additionally, the examiner failed to address the Veteran's medical history as documented in his entrance and exit examination.  While the examiner is competent and credible, because of these shortcomings, the Board assigns this opinion less probative weight.

The Board then requested a Veteran's Health Administration (VHA) opinion.  In response, a VA audiologist reviewed the Veteran's claim file, and opined that it is as least as likely as not that the Veteran's hearing loss as noted on his June 1961 examination had its onset during or is etiologically related to active service.  The VA's audiologist is competent and credible, basing the opinion on the evidence before him, including a rationale, and considering the Veteran's lay assertions in reaching a conclusion.  Therefore, the medical opinion is adequate and is assigned great probative weight.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In light of the conflicting conclusions reached in the medical opinion obtained in this appeal, the Board will resolve doubt in the Veteran's favor and award service connection for his hearing loss disability.  

Based upon the foregoing, service connection for bilateral hearing loss disability and tinnitus is granted.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


